Citation Nr: 1816925	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-37 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.




ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran, who passed away in April 2003, served on active duty from August 1966 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claim was subsequently transferred to the RO in Atlanta, Georgia.  The Appellant testified before the undersigned at a May 2015 hearing at the RO.  A transcript of that hearing is of record.


REMAND

Although the Board sincerely regrets the additional delay, the Board finds that additional development is necessary to ensure that there is a complete record upon which to decide the Appellant's claims. 

The Veteran passed away in April 2003.  The cause of death listed on the death certificate was septic shock due to sepsis with multi-organ failure, contributed by neutropenia from chemotherapy for acute myeloid leukemia.  The Appellant contends that in-service exposure to herbicide agents contributed to the Veteran's death.  Specifically, the Appellate asserts that in-service exposure to herbicide agents caused acute myeloid leukemia, or in the alternative, caused ischemic heart disease which contributed to the Veteran's death.  

In May 2013, VA obtained a medical opinion to determine whether the Veteran's acute myeloid leukemia was a B cell leukemia, as B cell leukemia is among the listed diseases that may be presumptively service-connected based on exposure to herbicide agents.  The May 2013 examiner opined that it was less likely than not that the Veteran's acute myeloid leukemia was a B cell leukemia.  While the Board recognizes the medical opinion that acute myeloid leukemia is not a B cell leukemia, and therefore is not among the listed diseases and conditions that may be presumptively service-connected based on exposure to herbicide agents, that does not preclude the claim for service connection to be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Further, the Appellant has asserted that diagnosed ischemic heart disease, which is among the list of diseases that may be presumptively service-connected based on exposure to herbicide agents, contributed to the Veteran's death.  Therefore, the Board finds a remand is required to obtain a medical opinion to address the etiology of the Veteran's acute myeloid leukemia, the impact of ischemic heart disease on the Veteran's death, and any relationship between the Veteran's cause of death and service.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA records that are not already associated with the claims file.

2.  Obtain a medical opinion from a VA physician.  The examiner is asked to provide an opinion addressing the etiology of the Veteran's cause of death, including acute myeloid leukemia.  The examiner must review the claims file and must note that review in the report.  The examiner is specifically asked to opine whether the Veteran's cause of death, including acute myeloid leukemia, was at least as likely as not (50 percent or more) etiologically related to service, including exposure to herbicide agents during active service.  The Board notes that exposure to herbicide agents is conceded by VA.  The examiner is also asked to opine whether the Veteran's cause of death, including sepsis with multi-organ failure with neutropenia from chemotherapy for acute myeloid leukemia, was at least likely as not (50 percent or more) related to, contributed to, or hastened by ischemic heart disease.

3.  Then, readjudicate the claim.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

